UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4000
FELIPE SOTO-GARCIA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                          (CR-00-209-1)

                      Submitted: June 21, 2001

                       Decided: July 3, 2001

      Before WIDENER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                   UNITED STATES v. SOTO-GARCIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Felipe Soto-Garcia appeals from his eighty-four-month sentence
imposed following his guilty plea to the offense of unlawful reentry
into the United States by a deported alien felon. 8 U.S.C.A. § 1326(a),
(b)(2) (West 1999). Soto-Garcia’s counsel filed a brief pursuant to
Anders v. California, 386 U.S. 738, 744 (1967), stating that there
were no meritorious issues for appeal, but addressing the possibility
that the sentence was improper. Soto-Garcia was informed of his right
to file a pro se brief, but has not done so. Because our review of the
record discloses no reversible error, we affirm Soto-Garcia’s convic-
tion and sentence.

   We find that Soto-Garcia’s guilty plea was knowingly and volun-
tarily entered after a thorough hearing pursuant to Fed. R. Crim. P.
11. Soto-Garcia was properly advised as to his rights, the offense
charged, and the maximum sentence for the offense. The court also
determined that there was an independent factual basis for the plea
and that the plea was not coerced or influenced by any promises. See
North Carolina v. Alford, 400 U.S. 25, 31 (1970); United States v.
DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

   We find that the district court properly computed Soto-Garcia’s
offense level and criminal history category and correctly determined
the applicable guideline range of seventy-seven to ninety-six months.
The court’s imposition of a sentence within the properly calculated
range is not reviewable. United States v. Jones, 18 F.3d 1145, 1151
(4th Cir. 1994).

   Soto-Garcia challenges the court’s failure to depart based on his
responsibilities to his wife and minor children. Because there is no
indication on the record that the court misunderstood its authority to
depart, we do not review the failure to depart. See United States v.
Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).
                    UNITED STATES v. SOTO-GARCIA                       3
   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Soto-Garcia’s conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED